 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CoURiF| am § D

‘¢ .-

§

for the
Eastem District of California DEC l 7 2018
CLERK, U.S. D| TR|CT COURT
In the Matter of the Search of EASTERN DISTQIMC£UFORN!A
Information associated with emails: Bv

 

nepqu croix "-/
Case No.

218-'3\~-1189 KJN\

heidiphong@gmail.com; tchpteam@gmail.com; and
bellehpteam@gmail com that are stored at the premises
owned, maintained, controlled or operated by
GOOGLE, Inc., a company headquartered at 1600
Amphitheatre Parkway, Mountain View, Califomia
94043

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenn'jj) the person or describe the
property to be searched and give its location).'

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the Eastern District of Califomia , there is now concealed (idenrijj) the
person 0r describe the property t0 be seized)!

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
|Zl evidence of a crime; »

l___l contraband, fruits of crime, or other items illegally possessed;
l___l property designed for use, intended for use, or used in committing a crime;

 

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1), 846 Conspiracy and Manufacture of Marijuana
18 U.S.C. §§ 1956(a)(2)(A) and (h) Money Laundering

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
L__l Continued on the attached sheet.

L__l Delayed notice days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

  
 

 

\`%pplicant ’s signature

Lisa L. Ulrikson, Special A§nt, lRS-CI
Swom to before me and signed in my Presence. 4%
Dater ` ’ l' g / LeaUO M`_

( /Judge ’s signature
City and state: Sacramento, Califomia Kendall J Newman, U.S. Magistrate Judge

Prl`nted name and title

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Lisa S. Ulrikson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant
for information associated With certain accounts that are stored at premises
controlled by GOOGLE Inc., an email and internet services provider headquartered
at 1600 Amphitheatre Parkway, Mountain View, CA 94043. The information to be
searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search Warrant under 18 U.S.C.
§§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require GOOGLE Inc. to disclose to
the government copies of the information (including the content of communications)
further described in Section l of Attachment B. Upon receipt of the information
described in Section I of Attach-ment B, government-authorized persons Will review
that information to locate the items described in Section II of Attachment B.

2. I am a Special Agent with the United States Department of Treasury,
Internal Revenue Service, Criminal Investigation (IRS-CI), and have been since
June 7, 2000.

3. I have been employed as a Special Agent with IRS-CI for
approximately eighteen years. In the course of my employment, I have conducted or
been involved in over fifty investigations of alleged criminal violations, which have
included: income tax evasion (Title 26, U.S.C. Section 7201); subscribing to false
income tax returns (Title 26 U.S.C. Section 7206(1)); money laundering (Title 18
U.S.C. Sections 1956 and 1957); structuring cash transactions (Title 31 U.S.C.
Section 5324(3)); mail fraud (Title 18 U.S.C. Section 1341); distribution of controlled
substances (Title 21 U.S C. Section 841(a)(1)); wire fraud (Title 18 U.S.C. Section
1343); conspiracy (Title 18 U.S.C. Sections 371 and 1349) and forfeiture (Title 18
U.S.C. Section 981). Most of these investigations focused on individuals deriving

income from illegal sources (narcotics or fraud).

 

 

4. l have attended over 1,000 hours of training in various aspects of
criminal investigation as well as attending and instructing classes and seminars
dealing specifically with money laundering, international tax and money
laundering, seizure, forfeiture, various financial investigative techniques, advanced
interviewing and related financial and narcotic investigations l also have a
Bachelor's of Science Degree in Accounting from Arizona State University.

5 . l make this affidavit, in part, on personal knowledge derived from my
participation in this investigation and in part upon information and belief
developed by other agents/detectives and financial analysts involved in this
investigation The sources of my information and belief are: Oral and written
reports about this and other related investigations which I have received, directly or
indirectly, from various law enforcement entities, subpoenaed bank records and
other financial documents, physical surveillance conducted by other law
enforcement personnel, which have been reported to me either directly or indirectly,
and search warrant evidence.

6. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge
about this matter.

7. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Title 21, U.S.C. §§
841(a)(1) and 846, conspiracy and manufacture of controlled substances
(marijuana), and Title 18, U.S.C. §§ 1956(a)(2)(A) and (h), money laundering, have
been committed by Heidi PHONG, and other known and unknown persons. In
addition, l believe that there is probable cause to believe that Heidi PHONG and
her employees, along with known and unknown persons, are committing violations
of Title 18, U.S.C. §§ 1341 and 1343, wire and mail fraud, in relation to real estate
transactions and refinancings related to the marijuana grows. There is probable
cause to search the information described in Attachment A for evidence,
instrumentalities, contraband, and/or fruits of these crimes further described in

Attachment B.

 

JURISDICTION
8. This Court has jurisdiction to issue the requested warrant because it is
“a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§
2703(a), (b)(1)(A), & (c)(1)(A). Specifically, the Court is “a district court of the
United States . . . that has jurisdiction over the offense being investigated.” 18

U.S.C. § 2711(3)(A)(i).

BACKGROUND AND PROBABLE CAUSE

9. Heidi PHONG is a licensed real estate salesperson and broker (license
ID #01880534, issued Sept_ember 2, 2010). The information in this affidavit will
show that through her multiple real estate businesses, including HP REAL
ESTATE and SKYE INVESTMENT, LLC, Heidi PHONG, along With some of her
employees, including Sandie ZHONG and Jenny CHU, facilitated the purchase of
several homes in the Sacramento, California area that Were used as indoor
marijuana grow houses in violation of Title 21, U.S.C. §§ 841 and 846, and to
finance or promote the illegal grows in violation of Title 18, U.S.C. §§ 1956(a) and
(h). The information Will further show that probable cause exists to believe that
Heidi PHONG continuesto facilitate the acquisition and disposal of homes used as
indoor marijuana grows, in violation of Title 21, U.S.C. §§ 841 and 846 and Title 18,
U.S.C. §§ 1956(a)(2)(A) and (h). The evidence establishes probable cause to believe
that evidence of Heidi PHONG’s knowledge, intent, motives, and modus operendi
regarding the indoor marijuana grows will be found in the email accounts used to
commit these offenses. In addition, the evidence establishes probable cause to
believe that Heidi PHONG and others used these email accounts to hide or prevent
discovery of the marijuana grow operations by the lenders and/or the refinancing

lenders in violation of Title 18, U.S.C. §§ 1341 and 1343.

PRIOR SEARCH WARRANTS

 

 

10. On July 17, 2017, the Honorable U.S. Magistrate Judge Carolyn K.
Delaney issued a federal search warrant (2:17-SW-0632-CKD) for Gmail accounts
associated with Heidi PHONG (heidiphong@gmail.com and tchpteam@gmail.com).
The pertinent results from the return of the email search warrant are summarized
in later sections of this affidavit

11. On March 29, 2018, the Honorable U.S. Magistrate Judge Edmund F.
Brennan approved a federal search warrant (2:18-SW-0310-EFB) for Heidi
PHONG’s business, HP REAL ESTATE which has offices located at 5648 Belleview
Avenue, Sacramento, CA and 9105 Bruceville Road, Elk Grove, CA. During the
execution of those search warrants on April 5, 2018, agents obtained a roll over
federal search warrant (2:18-SW-0325-AC) for Heidi PHONG’s residence located at
5725 Aspen Grove Lane, Elk Grove, CA. The pertinent results from the search

warrants are summarized in later sections of this affidavit.

BACKGROUND OF INVESTIGATION

12. In August 2014, the Drug Enforcement Administration (DEA)
Sacramento District Office and the Elk Grove Police Department (EGPD) initiated a
federal investigation of a criminal organization that was believed to be responsible
for the cultivation and distribution of marijuana on a large Scale (here after referred
to as “The Organization”). The Organization Was believed to be purchasing homes
in the Sacramento region using money from China, converting these residences into‘
indoor marijuana cultivation sites, and then trafficking the processed marijuana to
other parts of the country, particularly the Eastern United States. As part of this
investigation, on September 14, 2016, the DEA, IRS-CI, EGPD and the Sacramento v
County Sheriff’S Department (SCSD) executed Seven federal Search warrants on
residences associated with this indoor marijuana growing operation, and arrested
Leonard YANG and several other individuals pursuant to Title 21 federal drug
violations. In total, agents seized approximately 5,496 marijuana plants from the

seven residences that were all converted into full-scale indoor marijuana grows.

 

 

Heidi PHONG and her real estate business, HP REAL ESTATE, facilitated the
purchase of 6 of the 7 marijuana grows searched that day.

13. At approximately the same time as the Sacramento DEA drug
trafficking investigation began, IRS-CI opened a parallel financial investigation into
how the residences used for cultivation Were financed and purchased. Both the
DEA drug trafficking and the IRS-CI financial investigation have continued to date.

14. During the continuing investigation, it Was learned that Xiu Ping LI,
an investor in Leonard YANG’s marijuana growing operation, had also purchased
several homes herself, either in her name or in the names of Several of her relatives.
It Was further learned that individuals Who had provided funds for some of the
homes bought by Xiu Ping LI had also purchased additional homes to grow
marijuana On July 26, 2017, federal search Warrants Were executed at nine
residences in the Sacramento and Roseville, CA areas, and approximately 7,750
marijuana plants Were found and seized. Xiu Ping LI, among several other
individuals, Were arrested and charged With federal controlled substance and
money laundering violations.

15. One of the properties searched that day Was located at 7810 Elsie
Avenue, Sacramento, CA, purchased by Xiu Ping LI on or about January 14, 2016.
Bank records show that the property Was purchased With funds from China, and the
mortgage loan Was funded through a hard money lender, FJM Private Mortgage
Fund, LLC. EscroW records show that Heidi PHONG Was Xiu Ping LI’s realtor, and
earned a commission of $9,750. In addition, SKYE INVESTMENT, LLC, another
Heidi PHONG entity, received $329 as a “Transaction Coordination Fee”. I have
reviewed the emails associated with this purchase that confirmed Heidi PHONG’s
involvement in the transaction. Furthermore, Heidi PHONG used her email
account heidiphong@gmail.com as her contact email. The escrow records also
showed use of the more general email tchpteam@gr_nail.com to facilitate the
transaction.

16. This Warrant is part of a federal investigation by FBI, DEA, DHS-HSI,

and the IRS-CI into indoor marijuana cultivation in Northern California. As this

5

 

investigation has developed, agents have observed a number of common links
between properties being used as indoor marijuana grows and suspected _to be part
of The Organization’s operations or related individuals’ and groups’ criminal
conduct. These links include: down payments financed by wires from China; the use
of one ofa handful of common realtors, in this case Heidi PHONG; the involvement
of hard money lenders in purchasing the homes; and the structure and terms of the
purchase itself. In turn, the homes often possessed other common characteristics
after being purchased, such as high power usage, and association with certain
individuals that marked them as marijuana grow houses rather than primarily
residences. l

17. In April of 2018, FBI, DEA, DHS-HSI and IRS-CI executed a large
joint task-force search and seizure operation on approximately 100 residences and
businesses in the Sacramento, CA area. During that operation approximately
38,212 marijuana plants were found and seized, along with over 100kg of processed
marijuana, 15 guns and over $100,000 in currency. Currently, the investigation has
identified in excess of one hundred homes in the Sacramento, CA region that share
some or all of the links that tied previously-searched homes to The Organization
and to marijuana cultivation in residential neighborhoods

18. This affidavit seeks a search warrant for Heidi PHONG’s emails and
information stored by GOOGLE, from July 2017, which is the last date of the
previous search warrant, through the present. Heidi PHONG and or her business,
HP REAL ESTATE, is the listed real estate agent on over 50% of the properties that
were searched in April 2018 and confirmed to be indoor marijuana grows. I believe
that there is probable cause to believe that there is evidence that she and/or her
employees had knowledge that they were facilitating the purchase of several target
properties that were involved in a large-scale common criminal enterprise for
marijuana cultivation. Through my training and experience, I know that emails
and other electronic data are often kept for many years after transactions, that
businesses often have policies put in place to ensure data retention. During my

investigation of this case, I have found that Heidi PHONG utilized Google services,

6

 

 

 

including her Gmail account (heidiphong@gmail.com) to communicate With her
employees, other real estate professionals and clients. Heidi PHONG’s employees,
including Belle BALOLONG, use tchpteam@g;mail.com and bellehpteam@gmail.com
to facilitate the purchase, refinance, and sale of marijuana grow houses, and receive
and execute Heidi PHONG’s instructions relating to these transactions,
SEARCH WARRANT EVIDENCE

2017 YUBA COUNTY INVESTIGATION

19. In June 2017, While federal agents Were investigating the Xiu Ping LI,
part of The Organization, they learned of an investigation conducted by the Yuba
County Sheriff’ s Department earlier in 2017 (hereinafter referred to as the “2017
Yuba County Investigation”). In January 2017, Yuba County law enforcement
officials began investigating a large-scale marijuana cultivation and trafficking
organization operating in Northern California, specifically, in the Marysville,
Sacramento, and Wilton, CA areas. In March 2017, law enforcement officials
executed search Warrants at nine houses in these areas, arrested an individual
identified as Zhen Shang LIN, among others, and seized approximately 6,493
marijuana plants. On July 6, 2017, based on surveillance conducted during the Xiu
Ping LI investigation, it Was determined that the organized marijuana grow activity
in residential areas identified in the 2017 Yuba County Investigation Was directly
linked to the federal Xiu Ping LI investigation by the presence of a vehicle
registered to Zhen Shang LIN at one of the grow houses later searched by agents on
July 26, 2017,

20. During the 2017 Yuba County Investigation, a home located at 9700
Clay Station Road, Wilton, CA, owned by Zhen Shang LIN, Was searched. Pursuant
to the search, officers found approximately 832 marijuana plants. Escrow
documents for the purchase of this residence, as Well as emails reviewed pursuant
to the Heidi PHONG Gmail search Warrant revealed that Heidi PHONG, Working
under Davis Berk Realty at the time, Was the agent Who represented LIN in the
purchase of the property. Furthermore, the escrow records reflected that SKYE
INVESTMENT, LLC, another Heidi PHONG entity, provided $99,708.28 to LIN for

7

 

 

 

the purchase of the property. Title records reflect that although Stewart Title was
handling the sale/purchase of the property, on November 10, 2015, SKYE
INVESTMENT, LLC filed a Deed of Trust on the property for $105,000 with Orange
Coast Title. Heidi PHONG’s Grnail records indicate that this Was a short term loan
that LIN repaid SKYE INVESTMENT, LLC with a combination of a wire transfer,
cash, and other negotiable instruments. Additional emails from the GOOGLE Inc.,
search warrant revealed that after the search warrant was executed at 9700 Clay
Station Road in March 2017, Zhen Shang LIN sold the property, and Heidi PHONG
represented him in the sale. `

21, In March of 2017, a search warrant was conducted at two other
properties connected with the2017 Yuba County Investigation associated with Zhen
Shang LIN included 7 7 09 South Parkway, Sacramento, CA (where approximately
450 marijuana plants were found) and 5656 Shires Way, Marysville, CA (where
approximately 449 marijuana plants, a Del-Ton .223 AR rifle and ammunition, as
well as a Beretta .380 caliber pistol were found). Moreover, Zhen Shang LIN and
his Wife, Li Juan WANG were found inside of 5656 Shires Way,

22. Pursuant to the GOOGLE Inc., Gmail search warrant, agents found an
email, dated April 6, 2017, from Heidi PHONG to “Tasks - HP Real Estate” which
appears to be monitored by Heidi PHONG’s employees, especially her assistant,
Belle BALOLONG. The email, entitled “Urgent - need rental agreement - do not
put my name on anything” directed BALOLONG to prepare two rental agreements
for the homes located at 7709 South Parkway, Sacramento, CA and 5656 Shires
Way, Marysville, CA. The email further contained WeChat screenshots, entitled
“5700 kirkhill dr & 77...”, reflecting a conversation between Heidi PHONG and Li
Juan WANG, which discussed the terms of the purported rental agreements Heidi
PHONG also asked, Li Juan WANG “Do it for Kirk hill also [?]”, to which Li Juan
WANG responded “no kirkhill is good”. From open source information, this
property is further identified as 5700 Kirkhill Drive, Linda, CA. According to a
Yuba County Sheriff’s Detective, law enforcement did not execute a search warrant

on 5700 Kirkhill Drive as they were not aware of its involvement in their

8

 

 

investigation at the time. This property was purchased on or about January 31,
2017 by LI L. LIN, who is believed to be the same individual who purchased 7709
South Parkway, Sacramento, CA. This property was listed for sale less than three
months later on April 22, 2017 (after the search warrants executed by Yuba County)
and was eventually sold on August 2, 2017. The listing agent was Heidi PHONG.
23. Based on the texts and the associated emails, and the fact that several
false leases were seized as evidence during prior search warrants relating to this
investigation, it is my belief that Li Juan WANG was fearful that the properties
located at 7709 South Parkway and 5656 Shires Way would be seized by law
enforcement for facilitating marijuana cultivation, so she asked Heidi PHONG to
create false rental agreements to allow the titled owner to profess an “innocent
owner” defense to seizure and forfeiture of the properties. Further emails from the
Gmail search warrant indicate that Heidi PHONG was the listing agent for both
7709 South Parkway and 5656 Shires Way when they were listed for sale in the

summer of 2017,

DANIEL ZHU EMAILS

24. In April 2018, approximately 100 search warrants were executed on
suspected marijuana grow houses, including three properties owned by Daniel ZHU
located at 7627 Masters Street, in Elk Grove, and 19460 Fiddletown Road and
16481 Fiddletown Road, both in Fiddletown, California. Agents-seized a total of
' approximately 1,346 marijuana plants and approximately 19,871 grams of
processed marijuana from these three properties.

25. The investigation showed that Daniel ZHU purchased all three
properties, and converted them into marijuana grow operations in violation of Title
21 U.S.C. §§ 841(a)(1), 843 and 846. He purchased the first property located at 7627
Masters Street in May of 2014, and Heidi PHONG was the selling agent
representing the owner of the property. However, following that transaction Heidi
PHONG and HP REAL ESTATE represented Daniel ZHU for the next two property

purchases, both in Fiddletown, California.

9

 

 

 

26, For the property located at 19460 Fiddletown Road, Heidi PHONG was
the buyer’s agent and earned $6,155.00 from the sale. I have reviewed email
messages sent to and from Heidi PHONG at (heidiLhong@gmail.com) related to this
property, confirming her involvement in the transaction Emails also confirmed her
continued involvement long after the purchase of the property. From Heidi
PHONG’s cell phone obtained through a search warrant there was a saved email
dated April 4th, 2018, (a day after the search warrants) Heidi PHONG
(heidiphong@gmail.com) sent an email to Belle BALOLONG
(bellehpteam@gmail.com) with the following subject line, “Urgent ( next few hours) -
Daniel zhu properties- send me the lease agreements we have on file and cc Kelly”.

To which Belle BALOLONG, responded, “COMPLETED” and “Please see attached.”
Heidi PHONG replied, “Client will come pick up”. I am unable to review the
referenced attachments, because the email was found on the Heidi PHONG’s phone
on April 5th, 2018, subsequent to the search warrant return (July 2017) from the
initial GOOGLE Inc., search warrant,

27. On that same day, April 4th, 2018, Heidi PHONG

(heidiphong@gmail.com) sent another email to Frank V. Estipona with PB Financial

 

Group Corp., a hard money lender in Los Angeles, CA, with the subject line, “Can
we update mailing address for Daniel zhu”. The body of the email states, “2
fiddletown properties-” and “63 Old Landing Way apt D Charlestown, Boston, MA”.
28. There is no evidence to suggest that Heidi PHONG is a property
manager for Daniel ZHU, however it seems that she has control of the “lease
agreements” for the two Fiddletown properties owned by Daniel ZHU. It also
appears that she is “updating” Daniel ZHU’s address to make it appear that he is
just an out-of-state owner of the properties and not involved in the marijuana
growing operation. However, the day of the search warrant, April 3rd, 2018, a 2004
n Honda Odyssey registered to Daniel ZHU was found at the 19460 Fiddletown Road
property and on January 31, 2018 that same vehicle was observed at 7627 Masters

Street during surveillance.

10

 

 

 

FJM REFINANCING 2017

29. Based on records and information obtained from FJM Mortgage
Fund, LLC, (FJM) a hard money lender, I have learned that in the spring of 2017,
FJM began sending their borrowers a request to inspect the property used as
collateral for their loans. The inspection requests were prompted by prior law
enforcement actions including the service of search warrants where marijuana
grows were discovered on a number of their financed homes. According to FJM, if
the property owner denied an inspection, FJM would file a notice of default on the
property because FJM had a right of inspection, and FJM considered growing
marijuana illegally a breach of the mortgage contract. lt is my belief that the
letters from FJM caused several of their borrowers to contact Heidi PHONG seeking
assistance with refinancing the mortgages for their properties. Email
communications obtained from the federal search warrant served on GOOGLE Inc.,
included emails discussing the refinancing of those properties.

30. For example, on July 13, 2017, Belle BALOLONG at
bellehpteam@gmail.com , Heidi PHONG’s office assistant, sent an email to Tina
Nguyen of WPA Lending with a subject of “New Loan Submissions” and copied
Heidi PHONG at heidiphong@g;nail.com. The email included an attachment
entitled “WPA Loan Sheet.xlsx” that listed thirty-one residential properties that
Heidi PHONG’s brokerage was seeking to refinance on behalf of their clients. Of
the thirty-one properties, twenty-six were homes that had been financed by FJM.
Additionally, of the twenty-six FJM financed properties, at least ten were confirmed
to be residential indoor marijuana grows or had evidence of marijuana activity
based on law enforcement actions conducted on the properties.

31. As an example, the property located at 7625 Meadowstone Drive,
Sacramento, California was listed on the “WPA Loan Sheet.xlsx.” The purchase of
7625 Meadowstone Drive was financed by FJM in January 2016. With PHONG’s
assistance, 7625 Meadowstone was refinanced by another hard money lender in
September 2017. I have reviewed emails found in the targets email account,

heidiphong@gmail.com, where PHONG and her employees discussed and

11

 

 

 

coordinated the refinance of the property with the escrow and loan companies
Because the emails obtained from the federal search Warrant on GOOGLE Inc., for
Heidi PHONG’S email accounts ended in July 2017 and the refinance of the
property finalized in September 2017, I believe there are additional email
communications contained in Heidi PHONG’s email account discussing the
refinance of the property. On April 3, 2018, DEA Sacramento executed a federal
search warrant at 7625 Meadowstone Drive and seized approximately 181
marijuana plants

32. Additionally, the “WPA Loan Sheet.xlsx” included a property located at
13701 Indio Drive, Sloughhouse, California. The purchase of 13701 Indio Drive Was
financed by FJM in or about March 2016. In December 2017, 13701 Indio Drive
was refinanced by another hard money lender. I have reviewed emails found in the
Heidi PHONG’s email account were Heidi PHONG and her employees discussed
and coordinated the refinance of the property with the escrow and loan companies
Because the emails obtained from the GOOGLE Inc., search warrant on Heidi
PHONG’S email accounts ended in July 2017 and the refinance of the property
finalized in December 2017, I believe there are additional email communications
contained in Heidi PHONG’s email account discussing the refinance of the property.
On April 3, 2018, law enforcement agents executed federal search warrants at
13701 Indio Drive and seized approximately 357 marijuana plants An
investigation into the ownership of 13701 Indio Drive identified Jenny CHU as the
owner. CHU has also been identified as a realtor employed at Heidi PHONG’s
brokerage

33. Furthermore, the” WPA Loan Sheet.xlsx” also included a property
located at 7627 Masters Street, Elk Grove, California. Although 7627 Masters
Street Was not a property financed by FJM, Heidi PHONG assisted the owner,
Daniel ZHU, with refinancing the property with another hard money lender in
August 2017. l have reviewed email communications from Heidi PHONG’s email
account, where Heidi PHONG and her employees discussed and coordinated the

refinancing of the property. On April 3, 2018 law enforcement officers executed a

12

 

 

 

federal search warrant at 7627 Masters Street and seized approximately 524
marijuana plants

34. Copies of the WPA Loan Sheet spreadsheet, dated July 13, 2017, and
July 14, 2017, were found in the tchpteam@gmail.com Google Drive, A closed loans
database, dated June 12, 2017, and containing entries for 7 810 Elsie Ave, 13701
Indio Drive, and 7 709 South Parkway, among others, was also located in the
tchpteam@gmail.com account. A “HP Updates Tracker” spreadsheet dated J urie 9,
2017 , included a to do list of things to do, with entries on June 9, 2017 stating “All
refinance 2 years 9.5,” an apparent reference to re-financing loans for a 2-year term
at 9.5% interest, and “liming or one of us can write void on the check picture is

okay” was also found in the tchpteam@gmail.com account.

CURRENT LISTINGS
2101 Bradburn Drive, Sacramento. CA

35. QinZhi Lin purchased the property located at 2101 Bradburn Drive in
Sacramento, CA, for $349,500 on or about July 18, 2016. After the down payment
the balance of the purchase ($209,640) was funded by FJM.

36. Heidi PHONG’s brokerage represented QinZhi Lin, the buyer of the
property. Law enforcement investigators have reviewed several email messages
sent to and from Heidi PHONG at heidiphong@gmail.com related to this property,
confirming her involvement in the transaction In addition, there are email
messages both to and from tchpteam@gmail.com discussing this property
transaction

37. Power Usage. Power records from SMUD establish that this home was
likely being used as a marijuana grow facility. The power records identified QinZhi
Lin is the current subscriber to electrical service at this property and has been since
the property was purchased on or about July 18, 2016. For the eight month period
prior to the home being purchased for suspected marijuana cultivation, the home
averaged approximately 562 KWH per month. In 2017 under subscriber QinZhi

Lin, the power use Was approximately 6,299 KWH per month, which is consistent

13

 

 

with marijuana cultivation. The following monthly figures for the last five months
of 2016, all of 2017 and part of 2018 show a significant and sustained use of

electricity, further consistent with indoor marijuana cultivation:

a. Aug-16: 3,705 KWH
b. Sep-16: 8,815 KWH
c. Oct-16: 8,664 KWH
d. Nov-16: 8,797 KWH
e. Dec-16: 9,366 KWH
f. Jan-17: 9,388 KWH
g. Feb-17: 9,735 KWH
h. Mar-17: 10,305 KWH
i. Apr-17: 10,684 KWH
j. May-17: 8,605 KWH
k. Jun-17: 8,456 KWH
l. Jul-17: 8,603 KWH
m. Aug-17: 1,853 KWH
n. Sep-17: 240 KWH
o. Oct-17: 1,277 KWH
p. Nov-17: 3,256 KWH
q. Dec-17: 3,189 KWH
r. Jan-18: 4,090 KWH
s. Feb-18: 6,617 KWH
t. Mar-18: 5,980 KWH
u. Apr-18: 5,439 KWH
v. May-18: 4,825 KWH
w. Jun-18: 6,149 KWH
x. Jul-18: 6,500 KWH
y. Aug-18: 3,704 KWH

38. Currently Listed for Sale. According to Metrolist as of November 16,
2018 this property is currently listed for sale and the representing realtor is Heidi
PHONG. Based on the current listing data, I believe that Heidi PHONG is still in
communication with people involved in the cultivation of marijuana

39. Payment of Electricity. In combination with the significantly higher
electricity usage, the method of payment for this usage was similar to that found in
the earlier investigations of confirmed marijuana grows described above. SMUD

records reflected that the payments made on the electric bills for this property were

14

 

 

 

most frequently made through pay stations (such as those found at Raley’s or
similar locations), which is consistent with other homes where investigators have

found marijuana growing

37 20 Andros Wav , Sacramento, CA

40. Chun Yu Yang, from Brooklyn NY, purchased the property located at
37 20 Andros Way in Sacramento, CA, for $130,000.00 on or about January 8, 2016.
v After the down payment the balance of the purchase ($78,000) was funded by FJM.

41. Heidi PHONG’s brokerage represented Chun Yu Yang, the buyer of
the property. Law enforcement investigators have reviewed several email messages
sent to and from Heidi PHONG at heidiphong@gmail.com related to this property,
confirming her involvement in the transaction In addition, there are email
messages both to and from tchpteam@grnail.com discussing this property
transaction

42. Power Usage. Power records from Sl\/IUD establish that this home was
likely being used as a marijuana grow facility. The power records identified Zhoujin
Yang is the current subscriber to electrical service at this property and has been
since the property was purchased on or about January 8, 2016. Similar to the
Bradburn property, 37 20 Andros way exhibited extremely high power usage
consistent with an indoor marijuana grow. In 2017 under subscriber Zhoujin Yang,
the power use was approximately 8,386 KWH per month, which is consistent with
marijuana cultivation The following monthly figures for the last two months of
2016, all of 2017 and part of 2018 show a significant and sustained use of electricity,

further consistent with indoor marijuana cultivation:

a. Nov-16: 501 KWH
b. Dec-16: 7,843 KWH
c. Jan-17: 12,331 KWH
d. Feb-17: 6,131 KWH
e. Mar-17: 8,241 KWH
f. Apr-17: 9,736 KWH
g May-17: 6,009 KWH
h. Jun-17: 8,564 KWH

15

 

 

i. Jul-17: 4,575 KWH
j. Aug-17: 6,305 KWH
k. Sep-17: 8,940 KWH
l. Oct-17: 8,597 KWH
m. Nov-17: 10,900 KWH
n. Dec-17: 10,433 KWH
o. Jan-18: 9,455 KWH
p. Feb-18: 8,559 KWH
q. Mar-18: 9,117 KWH
r. Apr-18: ' 3,344 KWH

43. Currently Listed for Sale. According to Metrolist as of November 16,
2018 this property is currently listed for sale and the representing realtor is Heidi
PHONG. Based on the current listing data, I believe that Heidi PHONG is still in
communication with people involved in the cultivation of marijuana,

44. Payment of Electricity. In combination with the significantly higher
electricity usage, the method of payment for this usage was similar to that found in
the earlier investigations of confirmed marijuana grows described above. SMUD
records reflected that the payments made on the electric bills for this property were
most frequently made through pay stations (such as those found at Raley’s or
similar locations), which is consistent with other homes where investigators have
found marijuana growing

45. A preservation letter was sent to GOOGLE Inc. on April 5th, 2018 and
a follow-up one was sent on November 1, 2018, In general, an email that is sent to
a GOOGLE Inc. subscriber is stored in the subscriber’s “mail box” on GOOGLE Inc.
servers until the subscriber deletes the email. If the subscriber does not delete the
message, the message can remain on GOOGLE Inc. servers indefinitely. Even if the
subscriber deletes the email, it may continue to be available on GOOGLE Inc.’s

servers for a certain period of time.

BACKGROUND CONCERNING EMAIL
46. In my training and experience, I have learned that GOOGLE Inc.

rovides a variet of on-line services includin electronic mail (“email”) access to
7 7

16

 

 

 

the public. GOOGLE Inc. allows subscribers to obtain email accounts at the domain
name ginail.com, like the email account[s] listed in Attachment A. Subscribers
obtain an account by registering with GOOGLE Inc., During the registration
process, GOOGLE Inc. asks subscribers to provide basic personal information
Therefore, the computers of GOOGLE Inc. are likely to contain stored electronic
communications (including retrieved and unretrieved email for GOOGLE Inc.
subscribers) and information concerning subscribers and their use of GOOGLE Inc.
services, such as account access information, email transaction information, and
account application information In my training and experience, such information
may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users

47. A GOOGLE Inc. subscriber can also store with the provider files in
addition to emails, such as address books, contact or buddy lists, calendar data,
pictures (other than ones attached to emails), and other files, on servers maintained
and/or owned by GOOGLE Inc. In my training and experience, evidence of who was
using an email account may be found in address books, contact or buddy lists, email
in the account, and attachments to emails, including pictures and files

48. In my training and experience, email providers generally ask their
subscribers to provide certain personal identifying information when registering for
an email account. Such information can include the subscriber’s full name, physical
address, telephone numbers and other identifiers, alternative email addresses and,
for paying subscribers means and source of payment (including any credit or bank
account number). In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to
identify the account’s user or users Based on my training and my experience, I
know that, even if subscribers insert false information to conceal their identity, this
information often provides clues to their identity, location, or illicit activities

49. In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their

systems This information can include the date on which the account was created,

17

 

the length of service, records of log-in (i.e., session) times and durations, the types of
service utilized, the status of the account (including whether the account is inactive
or closed), the methods used to connect to the account (such as logging into the
account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol
address (“IP address”) used to register the account and the IP addresses associated
with particular logins to the account. Because every device that connects to the
Internet must use an IP address, IP address information can help to identify which
computers or other devices were used to access the email account.

50. In my training and experience, in some cases email account users will
communicate directly with an email service provider about issues relating to the
account, such as technical problems billing inquiries or complaints from other
users Email providers typically retain records about such communications
including records of contacts between the user and the provider’s support services
as well as records of -any actions taken by the provider or user as a result of the
communications In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to
identify the account’s user or users

51. This application seeks a warrant to search all responsive records and
information under the control of GOOGLE Inc., a provider subject to the jurisdiction
of this court, regardless of where GOOGLE Inc. has chosen to store such
information The government intends to require the disclosure pursuant to the
requested warrant of the contents of wire or electronic communications and any
records or other information pertaining to the customers or subscribers if such
communication, record, or other information is within GOOGLE Inc.’s possession,
custody, or control, regardless of whether such communication, record, or other
information is stored, held, or maintained outside the United States

52. As explained herein, information stored in connection with an email
account may provide crucial evidence of the “who, what, why, when, where, and

how” of the criminal conduct under investigation, thus enabling the United States

18

 

 

 

to establish and prove each element or alternatively, to exclude the innocent from
further suspicion In my training and experience, the information stored in
connection with an email account can indicate who has used or controlled the
account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence For example, email
communications contacts lists and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account
at a relevant time. Further, information maintained by the email provider can
show how and when the account was accessed or used. For example, as described
below, email providers typically log the Internet Protocol (IP) addresses from which
users access the email account, along with the time and date of that access By
determining the physical location associated with the logged IP addresses
investigators can understand the chronological and geographic context of the email
account access and use relating to the crime under investigation This geographic
and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate
the geographic location of the account user at a particular time (e.g., location
information integrated into an image or video sent via email). Last, stored
electronic data may provide relevant insight into the email account owner’s state of
mind as it relates to the offense under investigation For example, information in
the email account may indicate the owner’s motive and intent to commit a crime
(e.g., communications relating to the crime), or consciousness of guilt (e.g., deleting
communications in an effort to conceal them from law enforcement).
CONCLUSION

53. Based on the forgoing, I believe that probable cause exists to believe
that Heidi PHONG and her employees are using and have used
heidiphong@grnail.com, bellehpteam@gmail.com, and tchpteam@grnail.com to
commit violations of 18 U.S.C. § 1956, money laundering, and 21 U.S.C. §§ 841 and
846, manufacturing distributing, or possession for sale of marijuana and conspiracy

to manufacture, distribute, or possess marijuana for sale. In addition, I believe that

19

 

 

 

probable cause exists to believe that Heidi PHONG and her employees have been
using and have used these email accounts to conceal the violations of 18 U.S.C.
§ 1956, money laundering, and 21 U.S.C. §§ 841 and 846, and possibly defraud
lenders by concealing the use of secured property for marijuana grows in violation of
18 U.S.C. §§ 1341 and 1343. Therefore, I request that the Court issue the proposed
search warrant, Because the warrant will be served on GOOGLE Inc., who will
then compile the requested records at a time convenient to it, reasonable cause
exists to permit the execution of the requested warrant at any time in the day or
night.
REQUEST FOR SEALING

54. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further
order of the Court. These documents discuss an ongoing criminal investigation that
is neither public nor known to all of the targets of the investigation Accordingly,
there is good cause to seal these documents because their premature disclosure may

give targets an opportunity to flee/continue flight from prosecution, destroy or

Remainder of page intentionally left blank

20

 

tamper with evidence, change patterns of behavior, notify confederates or
otherwise seriously jeopardize the investigation

Respectfully submitted,

 

 

‘-JSa s. mm

Special Agent _
IRS _ Criminal Investigation

Subscribed and sworn to before me on December l 7 , 2018

nn

Honorable Ke \/ all J. Newman
UNITED ST TES MAGISTRATE JUDGE

 

 

Approved as to Form:

aaa

Roger Yang/ //
Assistant United States Attorney

21

 

ATTACHlV[ENT A-1
Property to Be Searched

This warrant applies to information associated with

heidiphong@gmail.com that is stored at premises owned, maintained, controlled,
or operated by GOOGLE Inc., a company headquartered at 1600 Amphitheatre
Parkway, Mountain View, CA 94043.

 

 

ATTACHN[ENT A-2
Property to Be Searched

This warrant applies to information associated with tchpteam@grnail.com
that is stored at premises owned, maintained, controlled, or operated by GOOGLE
Inc., a company headquartered at 1600 Amphitheatre Parkway, Mountain View,
CA 94043.

 

 

ATTACHlV[ENT A-3
Property to Be Searched

This warrant applies to information associated with bellehpteam@gmail.com

that is stored at premises owned, maintained, controlled, or operated by GOOGLE

Inc., a company headquartered at 1600 Amphitheatre Parkway, Mountain View,
CA 94043.

 

 

ATTACHlV[ENT B
I. Particular Things to be Seized
To the extent that the information described in Attachments A-l to A-2 for the time
period of July 1, 2017 to the date of service of the search warrant is within the
possession, custody, or control of the Provider, including any emails records files
logs or information that has been deleted but is still available to the Provider, or
has been preserved pursuant to a request made under 18 U.S.C. § 2703(f) on
November 1, 2018, the Provider is required to disclose the following information to
the government for each account or identifier listed in Attachments A-l to A-2:
1. The contents of all emails associated with the email account(s), including
stored or preserved copies of emails sent to and from the account, draft emails read
email, saved email, deleted email, unopened email, junk email, the source and
destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email.
2. All information that identifies in any way subscribers to the email accounts
including names addresses telephone numbers and other identifiers, email
addresses business information, the length of service (including start date), means
and source of payment for services (including any credit card or bank account
number), records of the Internet Protocol address (“IP address”) used to register the
account, IP addresses associated with particular logins to the account, and
information about any domain name registration
3. All records pertaining to the types of service utilized by the email account
subscriber. To include the date on which the account was created, the length of
service, records of log-in (i.e., session) times and durations, the types of service
utilized, the status of the account (including whether the account is inactive or
closed), the methods used to connect to the account (such as logging into the account
via the provider’s website), password and password/security reminder questions and
answers other log files that reflect usage of the account, and any information to

identify which computers or other devices were used to access the email account.

 

 

 

4. All records or other information stored at any time by an individual using the
account, including address books contact and buddy lists calendar data, pictures
and image files data files and other such correspondence
5. All records pertaining to communications between the providerand any person
regarding the account, including contacts with support services records of actions
taken, and direct or indirect communications about issues relating to the account,
such as technical problems billing inquiries or complaints from other users
II. Information to be seized by the government

All information described above in Section I that constitutes evidence, fruits
instrumentalities of violations of 18 U.S.C. § 1956 or 21 U.S.C. §§ 841 and 846,
including, for each account or identifier listed on Attachment A, information

pertaining to the following matters:

(a) The manufacture, distribution or possession for sale of marijuana, or
money laundering, or conspiracy to manufacture, distribute, or possess
marijuana, or conspiracy to commit money laundering;

(b) Evidence indicating how and when the email account was accessed or
used, to determine the geographic and chronological context of account
access use, and events relating to the crime under investigation and to
the email account owner;

(c) Evidence indicating the email account owner’s state of mind as it
relates to the crime under investigation;

(d) Evidence and information concerning the receipt, distribution,
laundering, or transfer of fruits or instrumentalities of the
manufacture, distribution, or possession for sale of marijuana or
money laundering;

(e) The identity of the person(s) who created or used the user ID, including

records that help reveal the whereabouts of such person(s).

 

 

 

CERTIFICATE ()F AUTHENTICITY OF DOMESTIC
BUSINESS RECORDS PURSUANT TO FEDERAL
RULE OF EVIDENCE 902§11)

I, , attest, under penalties of perjury
under the laws of the United States of America pursuant to 28 U.S.C. § 1746, that
the information contained in this declaration is true and correct. I am employed by
GOOGLE Inc., and my official title is . I am a
custodian of records for GOOGLE Inc. I state that each of the records attached
hereto is the original record or a true duplicate of the original record in the custody
of GCOGLE Inc., and that I am the custodian of the attached records consisting of

(pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of
the occurrence of the matter set forth, by, or from information transmitted by, a

person with knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted

business activity of GOOGLE Inc.; and
c. such records were made by GOOGLE Inc. as a regular practice

I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.

 

Date Signature

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT CoURT
for the

Eastem District of California

 

In the Matter of the Search of ' )
Information associated with emails: heidiphong@gmail.com; )
tchpteam@gmail.com; and bellehpteam@gmail com that are ) CaS€ NO. 2: 1
stored at the premises owned, maintained, controlled or operated ) 8 - SW ` l 1 8 9
by GOOGLE, Inc., a company headquartered at 1600 ) ` KJN

Amphitheatre Parkway, Mountain View, California 94043 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search
' of the following person or property located in the » Eastem District of Cal'ifomia
(identijj) the person or describe the property to be searched and give its location);

SE_E ATTACHMENT A-1 to A-3, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identijj) the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMlV.[ANDED to execute this warrant on or before \DP/C. vil 70 f j) (not to exceed 14 days)
lZI in the daytime 6:00 a.m.to 10:00 p.m. |:l at any time in the day or night becau{se good cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, o_r leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: anv authorized U.S. Magistrate Judge in the Eastem

District of California.

|:l Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.Ci
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) '

|:l for days (not to exceed 30) [] until, the facts justifying, the later s ific date of
’ .f C- .. /~> "
y 1 ‘D 4 %:j %/

 

 

 

 

Date and time issued: gen / '7, 2,<>( / rsa-w
1 ' Judge ’s signature
City and State: Sacramento, California , ' Kendall J. Newman, U.S. Magistrate Judge

 

 

Printed name and title

 

AO 9_3 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.:

Date and time warrant executed: ` Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant, _ l

 

Subscribed, sworn to, and returned before me'this date.

 

 

Signature of Judge Date

 

 

 

